DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


       Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     The term “a weak oxidizer” in independent claims 1, 7 is a relative term which renders the claim indefinite. The term “a weak oxidizer” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear for one of ordinary skill in the art to determine the scope of the term “a weak oxidizer” since the specification does not provide a standard or guideline for ascertaining the relative term “a weak oxidizer”. The relative term “a weak oxidizer” renders claims 1, 17 indefinite. Claims 2-6, 8-13 are indefinite 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
              (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
            (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
        Claim(s) 7-8, 10, 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US 2009/0124173)
     Li discloses a method of manufacturing a semiconductor device (page 9, para 0086), the 
method comprising:
   depositing ruthenium into a pattern wafer contained ruthenium deposited on TaN ( Tantalum nitride) ( page 9, para 0086), which reads on depositing ruthenium into an opening of a dielectric material  
    polishing the ruthenium ( page 9, para 0087), wherein the polishing the ruthenium further comprises:

claim 12/a weak oxidizer to the ruthenium ( page 9, para 0087); and applying colloidal silica/one abrasive to the ruthenium ( page 9, para 0085), wherein during the polishing the ruthenium a byproduct is produced, the byproduct being Ru(OH) 3/ruthenium hydroxide ( page 2-3, para 0022-0023)
  Regarding claim 8, Li discloses the polishing the ruthenium also polishes TEOS/the dielectric material, a first rate of removal of the ruthenium being comparable to a second rate of removal of the dielectric material ( page 10, para 0089-0092, Table 9)
  Regarding claim 10, Li discloses applying two or more abrasives to the ruthenium, at least one of the two or more abrasives comprising alumina/aluminum (II) dioxide (page 2, para 0017)
Regarding claim 11, Li discloses applying two or more abrasives to the ruthenium, at least one of the two or more abrasives comprises silica/silicon oxide (page 2, para 0017, 0019)

   Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
        Claims 1-3, 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2018/0036859) in view of Li (US 2009/0124173)
Lee discloses a method of manufacturing a semiconductor device (page 1, para 0005), the method comprising:
   overfilling an opening 525 in a dielectric layer 520 with a conductive material 540 comprising ruthenium, the dielectric layer being located over a semiconductor substrate ( page 5, para 0065, figs 4-5)
  applying a polishing slurry comprises hydrogen peroxide/ a weak oxidizer to a portion of the conductive material 540 comprises RuO2/conductive oxide ( page 5, para 0065, 0067)
  applying a first abrasive ( silicon oxide) to the material 540/the oxide ( page 3, para 0043-0044, page 5, para 0067)
 polishing/grinding the material 540/oxide with a pad to remove at least a portion of the oxide with the first abrasive ( page 5, para 0066-0067, figs. 2, 5-6)
 Unlike the instant claimed invention as per claim 1, Lee fails to specifically disclose converting a portion of the conductive material to an oxide using hydrogen peroxide/a weak oxidizer 
 Li discloses a method for polishing ruthenium comprises a step of applying a polishing slurry comprises hydrogen peroxide/ a weak oxidizer to a portion of a conductive material comprises Ru to form/convert a portion of the conductive material to RuO/ oxide ( page 2, para 0023, page 6, para 0053)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the step of applying a polishing slurry comprises hydrogen peroxide to the conductive material in Lee’s method to convert a portion of the conductive material to RuO/an oxide to form a protective layer on the surface of the ruthenium layer as taught in Li (page 2, para 0023)

 Li discloses a method for polishing ruthenium comprises a step of applying a polishing slurry comprises hydrogen peroxide/ a weak oxidizer to a portion of a conductive material comprises Ru to form/convert a portion of the conductive material to Ru(OH) 3/a non-toxic byproduct (page 2, para 0023, page 6, para 0053)
  It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the step of applying a polishing slurry comprises hydrogen peroxide to the conductive material in Lee’s method to convert a portion of the conductive material to Ru(OH) 3/ a non-toxic byproduct with the advantage that this layer does not require hard abrasives for removal , and can be removed by colloidal silica as taught in Li ( page 2, para 0023)
 Regarding claim 4, the modified reference of Lee would have disclosed that the ruthenium 540  is part of a middle end of a line of plugs 540a/line structure ( page 5, paras 0064-0066, fig. 6)
Regarding claim 5, the modified reference of Lee would have disclosed that the first abrasive is part of a first slurry, and the applying the first abrasive dispenses the first slurry directly onto the ruthenium (page 5, para 0067-0068)
Regarding claim 6, the modified reference of Lee would have disclosed applying a second abrasive to the conductive material 540/ oxide, the second abrasive (alumina) different from the first abrasive ( page 3, para 0044)
Claims 7, 9, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2018/0286699) in view of Li (US 2009/0124173)
  Lin discloses a method of manufacturing a semiconductor device (see abstract), the 
method comprising:
   depositing ruthenium 370 into an opening of a dielectric material 320 ( page 3, para 0032, page 4, para 0042, fig. 3A)
   polishing the ruthenium 370 ( page 6, para 0068 ), wherein the polishing the ruthenium further comprises:
  applying an oxidizing agent comprises hydrogen peroxide /a weak oxidizer to the ruthenium ( page 7, para 0072, page 8, para 0093); and applying silica/one abrasive to the ruthenium ( page 7, para 0072, page 8, para 0093)
  Unlike the instant claimed invention as per claim 7, Lin fails to disclose the limitation of wherein during the polishing the ruthenium a byproduct is produced, the byproduct being ruthenium hydroxide
 Li discloses a method for polishing ruthenium comprises a step of applying a polishing slurry comprises hydrogen peroxide/ a weak oxidizer to a portion of a conductive material comprises Ru to form/convert a portion of the conductive material to Ru(OH) 3/a byproduct being ruthenium hydroxide (page 2, para 0023, page 6, para 0053)
   It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the step of applying a polishing slurry comprises hydrogen peroxide to the conductive material in Lin’s method to convert a portion of the conductive material to Ru(OH) 3/ a ruthenium hydroxide byproduct with the advantage that 
  Regarding claim 9, the modified reference of Lin would have disclosed that the ruthenium is electrically coupled to a transistor/finFET device (page 4, para 0041-0042, page 9, para 0095)
Regarding claim 10, the modified reference of Lin would have disclosed applying two or more abrasives to the ruthenium, at least one of the two or more abrasives comprising Al 2O 3/aluminum (II) dioxide (page 7, para 0072)
Regarding claim 11, the modified reference of Lin would have disclosed applying two or more abrasives to the ruthenium, at least one of the two or more abrasives comprises silica/silicon oxide (page 7, para 0072)
  Regarding claim 12, the modified reference of Lin would have disclosed applying an oxidizing agent comprises hydrogen peroxide /a weak oxidizer to the ruthenium ( page 7, para 0072, page 8, para 0093)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2009/0124173) as applied to claims 7-8, 10, 11-12 above and further in view of Minami et al (US 2014/0017893)
    The features of claim 7 are set forth in paragraph 3 above. Unlike the instant claimed invention as per claim 13, Li fails to disclose the limitation of wherein the polishing the ruthenium further comprises applying guanidine to the ruthenium

   It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li’s step of polishing the ruthenium by applying guanidine to the ruthenium to make it possible to make the polishing rate to a ruthenium layer large as taught in Minami (page 3, para 0044, page 10, para 0136, 0138)

Claims 14-15, 16-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2018/0036859) in view of Li (US 2009/0124173)
         Lee discloses a method of manufacturing a semiconductor device (page 1, para 0005), the method comprising:
  applying a polishing slurry comprises hydrogen peroxide/ an oxidizer to a portion ( above the trench 525)/first portion of the conductive material 540 ( ruthenium) ( page 5, para 0065, 0067, fig. 5), a second portion (inside the trench 525) of the ruthenium 540 being located within a dielectric material 520 over a substrate ( page 5, para 0065, figs 4-5)
  polishing with a pad /grinding the first portion of the ruthenium with silica/a first abrasive and titania/a second abrasive, the polishing/ grinding the first portion removing the first portion above the trench 525 ( page 3, para 0044-0045, page 5, para 0067-0068, figs 2, 5-6)
  Unlike the instant claimed invention as per claim 14, Lee fails to specifically disclose 
reacting a first portion of ruthenium with an oxidizer in order to form ruthenium hydroxide
3/a byproduct being ruthenium hydroxide (page 2, para 0023, page 6, para 0053)
   It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the step of applying a polishing slurry comprises hydrogen peroxide to the conductive material in Lee’s method to convert the first portion of the ruthenium to Ru(OH) 3/ a ruthenium hydroxide with the advantage that this layer does not require hard abrasives for removal , and can be removed by colloidal silica as taught in Li ( page 2, para 0023)
 Regarding claims 14-15, the modified reference of Lee would have disclosed that the second abrasive comprises titania/titanium dioxide and the first abrasive comprises alumina/aluminum oxide (page 3, para 0044)
Regarding claim 17, the modified reference of Lee would have disclosed that the oxidizer comprises hydrogen peroxide (page 3, para 0044)
Regarding claim 20, the modified reference of Lee would have disclosed that the first abrasive and the second abrasive are located within a slurry containing water/solvent (page 3, para 0037-0038)

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2018/0036859) in view of Li (US 2009/0124173) as applied to claims 14-15, 16-17, 20 above
and further in view of Kwon et al (US 2017/0166780)

   Kwon discloses a CMP composition includes titanium dioxide abrasive particles coated with organic coating or inorganic coating (page 1, para 0015, 0018)
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee and Li method by providing an organic coating/inorganic coating on the first and second abrasive particles to form composite abrasive particles to reduce the hardness of the abrasive particles and enhance lubricative properties of the particles as taught in Kwon (page 3, para 0046)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LAN VINH/Primary Examiner, Art Unit 1713